Citation Nr: 0409018	
Decision Date: 04/07/04    Archive Date: 04/16/04

DOCKET NO.  03-01 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to an initial disability evaluation higher than 
20 percent for gouty arthritis.  

ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The veteran served on confirmed active duty service from 
February 1988 to October 1999 with unconfirmed prior active 
duty service of 9 years, 7 months and 25 days.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland that, in pertinent part, granted service 
connection for gout and for hypertension.  He was notified of 
the rating action later that month.  The veteran filed a 
notice of disagreement in April 2002, disagreeing with the 
initial ratings assigned.  The RO issued a statement of the 
case in November 2002 and received the veteran's substantive 
appeal in December 2002.  The veteran indicated on his 
substantive appeal that he was only appealing the initial 
rating for gouty arthritis.  

As the veteran has perfected an appeal as to the initial 
rating assigned for the service-connected gouty arthritis, 
the Board has characterized this issue in accordance with the 
decision in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(appeals from original awards are not to be construed as 
claims for increased ratings), which requires consideration 
of the evidence since the effective date of the grant of 
service connection.  

In February 2004, the veteran was scheduled to appear at a 
hearing before a Veterans Law Judge in Washington, D.C.  
However, despite notice of the hearing, he failed to report 
as scheduled.  


FINDING OF FACT

The veteran's gouty arthritis is manifested by three to five 
incapacitating episodes per year.  


CONCLUSION OF LAW

The criteria for an initial 40 percent evaluation for 
service-connected gouty arthritis have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1, 4.7, 4.71a, Diagnostic Codes 5002, 5017 
(2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  
Among other things, this law redefines the obligations of VA 
with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that was not well 
grounded.  

This liberalizing law is applicable to this claim because it 
is currently pending before VA.  See Bernklau v. Principi, 
291 F.3d 795, 806 (Fed. Cir. 2002).  The Act and its 
implementing regulations (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)) essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)).  As 
explained below, the Board finds that all relevant evidence 
has been obtained with regard to the veteran's claims and 
that the requirements of the VCAA have been satisfied. 

As it pertains to the duties to notify under the VCAA, by way 
of the June 2001 rating decision, the November 2002 Statement 
of the Case and the June 2003 Supplemental Statement of the 
Case, the RO advised the veteran of the basic laws and 
regulations governing his claim and the bases for the denial 
of the claim.  Moreover, the Board finds that he has been 
given notice of the information and evidence needed to 
substantiate the claim, and, as evidenced by various letters 
soliciting information and/or evidence (see, e.g., RO letters 
of November 2000 and June 2001) and have been afforded 
opportunities to submit such information and evidence.  

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.  

In the present case, the veteran submitted his claim in 
November 2000.  In a November 2000 letter, pursuant to the 
VCAA, the RO advised the veteran of the types of evidence 
that he needed to send to VA in order to substantiate his 
claim, as well as the types of evidence VA would assist in 
obtaining.  In addition, the veteran was informed of his 
responsibility to identify, or to submit evidence directly to 
VA.  Furthermore, the RO specifically requested that the 
veteran provide it with or identify any other additional 
evidence that could help substantiate his claim, including 
complete authorizations to obtain VA and private medical 
evidence.  In June 2001 and prior to adjudicating his claim 
in December 2001, the RO advised the veteran of the evidence 
it had received in connection with his claim.  

For the above reasons, the Board finds that the RO's notices 
in November 2000 and June 2001 substantially complied with 
the specificity requirements of Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (identifying evidence to substantiate 
the claim and the relative duties of VA and the claimant to 
obtain evidence); Charles v. Principi, 16 Vet. App. 370 
(2002) (identifying the document that satisfies VCAA notice); 
and, Pelegrini v. Principi, 17 Vet. App. 412 (2004) 
(preadjudicatory VCAA notice and the content of the notice 
requirement). 

Also, as to the VCAA notice requirement, the Veterans 
Benefits Act of 2003, P.L. 108-183, § 701, 117 Stat. 2651 
(Dec. 16, 2003) (to be codified in part at 38 U.S.C.A. § 
5103) authorizes the Secretary of VA to make a decision on a 
claim before the expiration of the one-year period provided a 
claimant to respond to VA's request for information or 
evidence.  This legislation, effective as if enacted on 
November 9, 2000, immediately after the enactment of the 
VCAA, supersedes the decision of the United States Court of 
Appeals for the Federal Circuit that invalidated a regulatory 
provision, implementing the VCAA, that required a response to 
VCAA in less than the statutory one-year period.  Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, 7008, 7009, 7 010 (Fed. Cir. Sept. 22, 2003).  For 
these reasons, no further procedural development is required 
to comply with the duty to notify under the VCAA. 

The Board also finds that all necessary development has been 
accomplished.  On his initial application for service 
connection received by the RO in November 2000, the veteran 
indicated that since service he had received treatment for 
gout by T. Dwyer, M.D.  Service medical records, showing 
treatment by Dr. Dwyer and a December 2002 letter from Dr. 
Dwyer are of record.  The veteran was afforded a VA 
examination in March 2001.  Significantly, the veteran has 
not identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Accordingly, appellate review may proceed without prejudice 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

II.  Background

The veteran's service medical records show treatment for 
gout.  A November 1998 treatment note indicated that the 
veteran had a history of recurrent gout with approximately 5 
attacks in the left ankle and left hand.  Service medical 
records also reflect attacks of gout affecting the right 
knee, right hand and right ankle.  The service medical 
records indicate that the veteran was seen for treatment by 
T.X. Dwyer at the Rheumatology Clinic of the N.N.M.C. in 
Bethesda, Maryland.  

Post-service records reflect that the veteran reported that 
he continued to receive treatment for gout from Dr. Dwyer.  

The veteran was afforded a VA examination in March 2001.  The 
report indicated that the veteran had gout onset in 1993 and 
currently had intermittent migratory multiple joint pains to 
include the ankles, knees and elbows.  He was found to have 
elevated uric acid.  His last attack was three weeks ago in 
the right ankle.  His treatment included Indocin and 
colchicines.  He was on allopurinol in the past and had about 
two flare-ups per year.  A physical examination of the joints 
showed no acute inflammation.  The diagnosis was gouty 
arthritis.  

In June 2001, service connection was granted for gouty 
arthritis.  The veteran filed a notice of disagreement in 
April 2002.  Therein, he indicated that he had more than 2 
flare-ups of gout.  He reported that he had between five and 
ten attacks per year.  Some, he reportedly, dealt with on his 
own, without the assistance of Dr. Dwyer.  

In a December 2002 letter, Dr. Dwyer indicated that he had 
treated the veteran for recurrent episodes of gout since 
1998.  There had been multiple attacks, approximately three 
to five per year.  Attacks affected his elbows, hands and 
knees.  He was treated with Indocin and Colchicine for acute 
episodes of gout and for three months, was on Allopurinol to 
reduce his uric acid for the prevention of gout.  In a recent 
phone conversation, the veteran told Dr. Dwyer that he had 
gout three to five times per year that he self-treated with 
indomethacin.  

III.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where, as here, the question for consideration is the 
propriety of the initial evaluation assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of "staged rating" 
is required.  See Fenderson, 12 Vet. App. at 126. 

The veteran's gouty arthritis is currently rated as 20 
percent disabling under Diagnostic Code 5017.  Under such 
Diagnostic Code gout is rated under the criteria for 
evaluating rheumatoid arthritis under Diagnostic Code 5002.  
Under this Code, a 20 percent evaluation is warranted where 
there are one or two exacerbations a year in a well-
established diagnosis.  A 40 percent evaluation is warranted 
for symptom combinations productive of definite impairment of 
health objectively supported by examination findings or 
incapacitating exacerbations occurring three or more times a 
year.  A 60 percent evaluation applies where the evidence 
demonstrates symptomatology less than the criteria for 100 
percent, but with weight loss and anemia productive of severe 
impairment of health or severely incapacitating exacerbations 
occurring 4 or more times a year, or a lesser number over 
prolonged periods.  Finally, a 100 percent evaluation is 
warranted for constitutional manifestations associated with 
active joint involvement, totally incapacitating.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5002.

Diagnostic Code 5002 further provides that chronic residuals, 
such as limitation of motion or ankylosis, are to be rated 
under the appropriate diagnostic codes for the specific 
joints involved.  A note to Diagnostic Code 5002 states that 
ratings for an active process will not be combined with 
ratings for chronic residuals.  Instead, the higher of the 2 
evaluations should be assigned.  

As noted above, in order to be entitled to the next-higher 40 
percent disability evaluation under Diagnostic Code 5002, the 
evidence must demonstrate symptom combinations productive of 
definite impairment of health, objectively supported by 
examination findings, or incapacitating exacerbations 
occurring three or more times a year.  The Code section does 
not define what constitutes an "incapacitating episode".

The Board has thoroughly reviewed the claims file, and finds 
that that the criteria for an initial 40 percent evaluation 
under Diagnostic Code 5002 have been met.  In this regard, 
the Board finds that the veteran has between three to five 
attacks of gouty arthritis per year.  The Board has 
considered the evidence from the March 2001 VA examination 
that indicates that the veteran only has one to two attacks 
per year.  However, the Board finds more probative the 
opinion of Dr. Dwyer in which he indicates that the veteran 
has been treated for multiple attacks per year and that he 
continues to suffer from multiple attacks per year.  Dr. 
Dwyer treated the veteran for gout in service and subsequent 
to service.  As such, his opinion with regard to the 
frequency of gouty arthritis attacks is the most probative 
and persuasive evidence of record.  

Based upon the evidence that shows between three to five 
attacks of gout per year, the Board finds that the criteria 
for a 40 percent evaluation have been met.  The Board has 
considered whether the evidence, and any time since the 
effective date of service connection, supports an evaluation 
greater than 40 percent.  However, the competent evidence of 
record does not show that gouty arthritis attacks are 
severely incapacitating, are productive of severe impairment 
of health or result in anemia or weight loss.  In this 
regard, the veteran indicated that he has learned to manage 
most of his attacks and on many occasions does not need to 
resort to medical treatment.  Overall, the disability picture 
is more accurately reflected under the criteria for a 40 
percent rating.  As such, it follows that the criteria for a 
60 percent or 100 percent evaluation have not been met.  

The Board has also considered whether a rating in excess of 
40 percent could be obtained by virtue of the veteran's 
chronic residuals of gouty arthritis, as measured by 
limitation of motion of the parts affected.  Thus, 
consideration was given to Diagnostic Codes 5206 (forearm 
flexion), 5207 (forearm extension), 5215 (wrist), 5260 (leg 
flexion), 5261 (leg extension) and 5271 (ankle).  However, 
the VA examination in March 2001 did not include measurements 
of limitation of motion and there is no other competent 
evidence of record that would support an evaluation higher 
than the 40 percent evaluation assigned herein.  

Finally, the evidence does not reflect that the veteran's 
gouty arthritis has caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standard is rendered impracticable.  Hence the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) (cited 
to in the November 2002 statement of the case) for assignment 
of an extra-schedular evaluation.  See Bagwell v. Brown, 9 
Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 
96 (1996); Shipwash v. Brown, 8 Vet. App. 218,  227 (1995).  

In conclusion, the evidence of record supports the finding 
that since the effective date of the grant of service 
connection, the veteran's gouty arthritis is most accurately 
reflected by a 40 percent under Diagnostic Code 5002 and to 
that extent the claim is granted.  Inasmuch as the 40 percent 
assigned reflects the greatest degree of impairment shown 
since the November 1, 1999 effective date for the grant of 
service connection, there is no basis for assignment of any 
staged rating pursuant to Fenderson.   

ORDER

An initial disability evaluation of 40 percent for service-
connected gouty arthritis is granted, subject to the laws and 
regulations governing payment of monetary benefits.  



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



